Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgements
2.	Claims 1-20, are pending.
3.	Claims 1-20, are hereby examined.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 19 of U.S. Patent No. 11,348,097 (Paul Snow). The claims at issue are not patentably distinct from each other as shown in the table below.

Patent. No 11,348,097
Present Application:
17/448,954
Examiner’s Notes
1. A method executed by a server that cryptographically proves a geographical outsourcing of a digital contract, comprising:
receiving, by the server, a blockchain lacking a machine-executable programming code representing the digital contract;
determining, by the server, that an off-chain execution of the digital contract is required by identifying a contract identifier specified by the private blockchain in lieu of the machine-executable programming code representing the digital contract;
determining, by the server, a geographical restriction to the off-chain execution of the digital contract by identifying a geographical parameter specified by the blockchain;
identifying, by the server, a network address that is associated with the geographical parameter;
outsourcing, by the server, the off-chain execution of the digital contract by sending a service request to the network address requesting a cloud-based contractual service based on the contract identifier that uniquely identifies the digital contract;
and in response to the outsourcing of the off-chain execution of the digital contract, generating, by the server, a cryptographic proof of the outsourcing by hashing a cryptographic address associated with the cloud-based contractual service.
1. . A method, comprising: 





receiving, by a server, a contract identifier that uniquely identifies a digital contract;
 















identifying, by the server, an Internet protocol address by querying an electronic database that electronically associates network addresses to contract identifiers including the network address that is electronically associated with the contract identifier that uniquely identifies the digital contract; and 

sending, by the server, a service request to the network address that is electronically associated with the contract identifier, the service request requesting a cloud-based contractual service based on the digital contract.
This preamble is essentially the  same 




This limitation is essentially the same

















This limitation is essentially the same, as the geographical parameter is a form of unique identifier of the smart contract.










This limitation is essentially the same














Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)	Wright et al., (US 2019/0303887 A1) – Universal Tokenization System for Blockchain-based cryptocurrencies.
2)	Greco et al., (US 2018/0108024 A1) – Open Registry for Provenance and Tracking of Goods in the Supply Chain.
3)	Scott Green, (US 2019/0066063 A1) – Distributed Ledger Settlement Transactions.
4)	Chow et al., (US 2019/0081796 A1) – Management of Cryptographically Secure Exchanges of Data using Permissioned Distributed Ledgers.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685